Citation Nr: 0639119	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-24 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain with degenerative joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On November 29, 2006, prior to the promulgation of a decision 
in this appeal, the veteran's representative submitted a 
statement indicating that the veteran was withdrawing his 
claim for an increased rating for lumbosacral strain with 
degenerative joint disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
appeal as to the issue of entitlement to an increased rating 
for lumbosacral strain with degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 29, 2006, prior to a scheduled video conference 
hearing on this claim, the veteran's representative faxed a 
statement to the Board indicating that the veteran was 
withdrawing his appeal from appellate consideration.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The 
representative's November 2006 statement has satisfied the 
requirements for withdrawal of the veteran's appeal 
concerning this claim.  See 38 C.F.R. § 20.204 (2006).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to an 
increased rating for lumbosacral strain with degenerative 
joint disease of the lumbar spine, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal as to the issue of entitlement to an increased 
rating for lumbosacral strain with degenerative joint disease 
of the lumbar spine is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


